DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2019/038220 filed 06/20/2019, which claims the benefit of the priority of US Provisional application 62/688,034 filed 06/21/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 02/16/2022 have been considered by the examiner.

	Election/Restrictions
	Claims 4, 6-9, 11-13, 15-24, 26, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II-VI or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2022. Applicant’s election without traverse of Group I drawn to a cyclic peptide and pharmaceutical composition, in the reply filed on 02/16/2022 is acknowledged.
Applicant further elected the species of compound 187. As a result, claims 4, 6-9, 11-13, 15-24, 26, 27 are withdrawn.
	Claim Status
The response dated 02/16/2022 amended claims 1, 3-4, 6-9, 11, and added new claims 25-27.
Claims 1, 3, 14, 25, and 28 are being examined on the merits in this office action.

	Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “…composition comprising a cyclic peptide…” on claim 14 line 1. This should be amended to recite “…composition comprising the cyclic peptide…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "The compound of claim 1" in claim 3 line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "The compound of claim 1" in claim 25 line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "The compound of claim 1" in claim 28 line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, and 25 recites a Markush grouping that is an open list of alternatives by the recitation of “selected from”. It is unclear what other alternatives are intended to be encompasses by the claim. See MPEP 2173.05 (h). Applicant can overcome this rejection by amending the claim to recite “selected from a group consisting of”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 25, and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The variables R4-R5, R7-R8, and R10 of compound 187 differ from formula I in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 1 is allowed. Claims 3, 14, 25, and 28 are rejected.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                              

/ARADHANA SASAN/Primary Examiner, Art Unit 1615